                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

JUDY D. CLARK,                                          §
                                                        §
                 Plaintiff,                             §
                                                        §
                                                        §
v.                                                      §    Civil Action No. 3:19-CV-00097-L-BH
                                                        §
AMERICAN AIRLINES, INC.,                                §
                                                        §
                 Defendant.                             §    Referred to U.S. Magistrate Judge

                              MEMORANDUM OPINION AND ORDER

        By Order of Reference dated February 20, 2019 (doc. 14), before the Court for determination

is Defendant American Airlines Inc’s Opposed Motion to Transfer Venue and Brief in Support

Thereof, filed February 19, 2019 (doc. 10). Based on the relevant filings, evidence, and applicable

law, the motion to transfer venue is GRANTED.

                                             I. BACKGROUND

        On October 24, 2018, Judy D. Clark (Plaintiff) was terminated from her employment at

American Airlines Inc. (Defendant) as a result of a reduction in force. (doc. 3 at 4-5.)1 She sued

Defendant on January 11, 2019, for race, sex, and color discrimination and retaliation in violation

of Title VII of the Civil Rights Act of 1964, and age discrimination and retaliation in violation of

the Age Discrimination in Employment Act of 1967. (See id.) Plaintiff resides in Cedar Hill, Texas,

which is located in the Dallas Division of the Northern District of Texas. (Id. at 1.)

        On February 19, 2019, Defendant answered and moved to transfer the action to the Fort

Worth Division for the convenience of the parties and witnesses. (doc. 10 at 1-2; doc. 12.) Its


        1
        Citations to the record refer to the CM/ECF system page number at the top of each page rather than the
page numbers at the bottom of each filing.
corporate office is located in Tarrant County, Texas, which is located in the Fort Worth Division.

(doc. 11-1 at 2.) Plaintiff previously worked at Defendant’s Flight Attendant Services Center

(FASC), which is also located in Tarrant County, and the events that gave rise to her claims all

occurred there. (Id.) All decisions regarding Plaintiff’s employment were made in Tarrant County,

and that is where the person who made the decision regarding her termination worked during her

employment, although he is now located in California. (Id. at 2-3.) The other witnesses that

Defendant will likely call to testify at trial are employed in Tarrant County, and several also reside

there. (Id. at 3.) Defendant’s “relevant files, payroll records, personnel polices and procedures

(including employee handbooks and policies related to hiring, Equal Employment Opportunity and

anti-discrimination policies and company rules) were formulated and are located and maintained in

Tarrant County.” (Id.) Plaintiff’s personnel records are also maintained at the corporate office in

Tarrant County. (Id. at 2-3.)

       Plaintiff did not respond to the motion to transfer, and it is now ripe for consideration.

                                          II. ANALYSIS

       A district court may transfer any civil case “[f]or the convenience of parties and

witnesses, in the interest of justice…to any other district or division where it may have been

brought or to any district or division to which all parties have consented.” 28 U.S.C. § 1404(a).

As a threshold matter, § 1404(a) requires a determination of whether the proposed transferee

district is one in which the suit might have been brought. In re Horsehoe Entm’t, 337 F.3d 429,

433 (5th Cir. 2003) (per curiam). Once this threshold has been met, § 1404(a) requires

consideration of “the convenience of the parties and witnesses” and “the interests of justice.” In

re Volkswagen AG, 371 F.3d 201, 203 (5th Cir. 2004) (Volkswagen I); In re Volkswagen of Am.,


                                                  2
Inc., 545 F.3d 304, 315 (5th Cir. 2008) (Volkswagen II). The movant must show that based on

these considerations, the transferee venue is “clearly more convenient.” Volkswagen II, 545 F.3d

at 315. Courts have broad discretion under § 1404(a) in deciding whether to order a transfer. Id.

A.       Proposed Transferee District

         Plaintiff sues for employment discrimination under Title VII, which has a special venue

provision:

         [A]n action may be brought in any judicial district in the State in which the
         unlawful employment practice is alleged to have been committed, in the judicial
         district in which the employment records relevant to such practice are maintained
         and administered, or in the judicial district in which the aggrieved person would
         have worked but for the alleged unlawful employment practice, but if the
         respondent is not found within any such district, such an action may be brought
         within the judicial district in which the respondent has his principal office. For
         purposes of sections 1404 and 1406 of Title 28, the judicial district in which the
         respondent has his principal office shall in all cases be considered a district in
         which the action might have been brought.

42 U.S.C. § 2000e-5(f)(3).2 She also sues under the ADEA, to which the general federal venue

statute, 28 U.S.C. § 1391, applies. Tucker v. U.S. Dept. of Army, 42 F.3d 641 (5th Cir. 1994).

Section 1391(b) provides:

         A civil action may be brought in (1) a judicial district in which any defendant
         resides, if all defendants are residents of the State in which the district is located;
         (2) a judicial district in which a substantial part of the events or omissions giving
         rise to the claim occurred, or a substantial part of property that is the subject of
         the action is situated; or (3) if there is no district in which an action may
         otherwise be brought as provided in this section, any judicial district in which any
         defendant is subject to the court’s personal jurisdiction with respect to such
         action.

28 U.S.C. § 1391(b)(West Supp. 2014). Venue must be proper as to each cause of action. Id.



         2
          The express reference to § 1404 makes clear that it also applies to Title VII cases. In re Horseshoe, 337
F.3d at 432–33.

                                                          3
(citations omitted).

       Here, Plaintiff could have brought her Title VII claim in the Fort Worth Division because

it is where (1) the unlawful employment practice is alleged to have been committed, (2) the

relevant employment records are maintained and administered, (3) she would have worked but

for the alleged unlawful employment practice, and (4) Defendant has its principal office. 42

U.S.C. § 2000e-5(f)(3). She could also have brought her ADEA claim in that division because it

is where Defendant resides, and where the events or omissions giving rise to her claim occurred.

28 U.S.C. § 1391(b). The proposed transferee district is one in which both claims may have

been brought.

B.     Convenience to Parties and Witnesses

       The next consideration is “the convenience of the parties and witnesses.” Volkswagen I,

371 F.3d at 203; Volkswagen II, 545 F.3d at 315. The Fifth Circuit has adopted the forum non

conveniens private and public interest factors to determine the convenience of the parties and

witnesses. Volkswagen II, 545 F.3d at 314-15, n.9 (5th Cir. 2008); see also Volkswagen I, 371

F.3d at 203. These factors “are not necessarily exhaustive nor exclusive,” however, and no single

factor is dispositive. Volkswagen II, 545 F.3d at 315.

       1.       Private Interest Factors

       The private interest factors consist of: “(1) the relative ease of access to sources of proof;

(2) the availability of compulsory process to secure the attendance of witnesses; (3) the cost of

attendance for willing witnesses; and (4) all other practical problems that make trial of a case

easy, expeditious and inexpensive.” Volkswagen I, 371 F.3d at 203 (citing Piper Aircraft Co. v.

Hartzell Propeller, Inc., 454 U.S. 235, 241, n.6 (1981)).


                                                 4
                a.      Relative Ease of Access to Sources of Proof

        The first private interest factor, the relative ease of access to sources of proof, weighs in

favor of transfer when evidence can be more readily accessed from the transferee district.

Internet Machines LLC v. Alienware Corp., No. 6:10-cv-023, 2011 WL 2292961, at *5 (E.D.

Tex. June 7, 2011). Although increasing technological advances have lessened the

inconvenience of obtaining evidence in a different venue, this does not render the first factor

superfluous. See Volkswagen II, 545 F.3d at 316; Moss v. Lockheed Martin Corp., No. 3:10-CV-

1659-M, 2011 WL 197624, at *3 (N.D. Tex. Jan. 18, 2011). Courts still consider the physical

location of the evidence. Internet Machines LLC, 2011 WL 2292961, at *5.

        Here, Defendant provides a declaration attesting that its employment and business

records are physically located in the Fort Worth Division. (doc. 11-1 at 3.) This factor weighs

in favor of transfer.

                b.      Availability of Compulsory Process

        The second private interest factor, the availability of compulsory process to secure the

attendance of witnesses, favors transfer when a transferee district has absolute subpoena power

over a greater number of non-party witnesses. Internet Machines, 2011 WL 2292961, at *6

(citing In re Hoffman-La Roche Inc., 587 F.3d 1333, 1336-37 (Fed. Cir. 2009)). A district court

“may command a person to attend trial” by subpoena “within 100 miles of where the person

resides, [or] is employed …” Fed. R. Civ. P. 45 (c)(1)(A).

        Defendant’s evidence shows that most of its witnesses work within the Fort Worth

Division, and several reside there. (doc. 11-1 at 3.) The Dallas Division is within 100 miles of

the Fort Worth Division. Moss, 2011 WL 197624, at *2. Defendant concedes that witnesses are


                                                  5
therefore equally subject to subpoena in either division. (doc. 10 at 6.) This factor is neutral.

See also Davis v. MAHA Trading Inc., No. 3:05-CV-0832-M, 2006 WL 8437474 at * 2 (N.D.

Tex. Apr. 10, 2006).

               c.      Cost of Attendance for Willing Witnesses

       The third private interest factor is the cost of attendance of willing witnesses. Volkswagen

I, 371 F.3d at 203. “The Court must consider the convenience of both the party and non-party

witnesses.” Vargas v. Seamar Divers Int’l, LLC, No. 2:10-CV-178-TJW, 2011 WL 1980001, at

*7 (E.D. Tex. May 20, 2011) (citing Volkswagen I, 371 F.3d at 204). This factor is often

considered the most important factor to be considered in deciding whether to transfer venue.

Moss, 2011 WL 197624, at *5 (citing AT& T Intellectual Prop. I L.P. v. Airbiquity Inc., No.

3:08–CV–1637–M, 2009 WL 774350, at *5 (N.D. Tex. Mar.24, 2009), and Ternium Int’l U.S.A.

Corp. v. Consol. Sys., Inc., 3:08–CV–816–G, 2009 WL 464953, at *4 (N.D. Tex. Feb.24, 2009)).

The convenience of non-party witnesses is accorded the greatest weight, however, while the

convenience of employee witnesses of the party seeking transfer is given less weight because the

party will be able to compel their testimony at trial. Id.

       Defendant does not dispute it could effectuate compulsory process over its likely

witnesses, who all appear to be its employees. (doc. 10 at 6.) It notes that the only individuals

referenced within Plaintiff’s complaint are three of its employees who work and reside in Tarrant

County. (Id.) Although the convenience of its employee witnesses is entitled to less weight, this

factor still weighs slightly in favor of transfer, given that the parties and witnesses “all would

incur less travel time and expense if the trial were held in Fort Worth instead of Dallas.” Green

v. Burlington Northern and Santa Fe Ry. Co., No. Civ. A 3:05CV1596-L, 2006 WL 154329, at


                                                  6
*3 (N.D. Tex. Jan. 19, 2006).

                d.      Other Practical Problems

        The fourth private interest factor is a catch-all consideration that includes other issues

that obstruct easy, expeditious, and inexpensive trials. Allcapcorp, Ltd. Co. v. CHC Consulting,

No. 3:17-CV-0757-S-BH, 2019 WL 417995 at *7 (N.D. Tex. Jan. 10, 2019).

        Defendant argues that “no substantive proceedings have been held in the Dallas Division

and no discovery has been conducted,” so there is no possibility of delay or likely prejudice that

will result from a transfer to the Fort Worth Division. (doc. 10 at 7.) There do not appear to be

any issues that would weigh against transfer.

        2.      Public Interest Factors

        In addition to the private interest factors, courts must also consider the forum non

conveniens public interest factors to see if they favor transfer. Volkswagen I, 371 F.3d at 203.

They include “(1) the administrative difficulties flowing from court congestion; (2) the local

interest in having localized interests decided at home; (3) the familiarity of the forum with the

law that will govern the case; and (4) the avoidance of unnecessary problems of conflict laws [or

in] the application of foreign law.” Id. Defendant concedes that the first, third, and fourth public

interest factors are neutral. (doc. 10 at 8.)

        The second public interest factor, the local interest in having localized interests decided

at home, favors transfer if “the events giving rise to this action occurred in [the transferee

district/division]…” Volkswagen II, 545 F.3d at 315.

        Defendant argues that this factor weighs in favor of transfer because it is located in the

Fort Worth Division, the alleged wrongdoing occurred there, the individuals mentioned in


                                                  7
Plaintiff’s complaint work and reside there, and so do the other witnesses Defendant intends to

call. (doc. 10 at 8.) Fort Worth has a localized interest in this matter because the company

alleged to have caused the harm is located there, all of the alleged events happened there, and the

relevant documents and witnesses are almost all located there. See Volkswagen II, 545 F. 3d at

317-18. In addition, the outcome of the case will have a direct financial impact on a party located

there. The second public interest factor weighs in favor of transfer. Berlanga v. Basic Energy

Services, LP, No. 3:17-CV- 0106-L, 2017 WL 4923876 at *4 (N.D. Tex. Oct. 20, 2017); Moss,

2011 WL 197624 at *6.

       On balance, four factors weigh in favor of transfer, four are neutral, and none favor

Plaintiff’s chosen forum.

C.     Interest of Justice

       Analysis of the “convenience of parties and witnesses” does not end the transfer of venue

inquiry. Regents of Univ. Of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1565 (Fed. Cir. 1997). The

court should also consider the interest of justice under § 1404(a). See In re Horseshoe Entm’t,

337 F.3d at 433. Generally, where most of the witnesses and evidence in the case are closer to

the transferee venue, and few or no convenience factors favoring the venue chosen by the

plaintiff, a court should transfer the case. In re Nintendo Co., 589 F.3d 1194, 1198 (Fed. Cir.

2009). Here, because all the evidence and witnesses are closer to the Fort Worth Division, and

no factors favor the Dallas Division, the interest of justice favors transfer.

D.     Plaintiff’s Choice of Forum

        A plaintiff’s choice of venue is not a separate factor in the transfer of venue analysis.

Volkswagen II, 545 F.3d at 314 n.10. Rather, it is “to be treated as a burden of proof question,”


                                                  8
and deference to plaintiff’s choice of venue is reflected in the movant’s burden to show good

cause for the transfer. See id. (citation and internal marks omitted). The original forum selected

by a plaintiff “should be respected” unless “the transferee venue is clearly more convenient.”

Volkswagen II, 371 F.3d at 314 n. 10, 315.

        Here, it is undisputed that no events underlying the case occurred in the Dallas Division,

and there appears to be no nexus to this division other than Plaintiff’s residence. Considering the

convenience of the parties and witnesses and the interest of justice, Defendant has met its burden

of showing that the Fort Worth Division is “clearly more convenient” than the Dallas Division.

Volkswagen I, 545 F.3d at 315. Transfer of the action to that division is therefore appropriate.

                                             III. CONCLUSION

        The motion to transfer venue is GRANTED, and this case is hereby TRANSFERRED

to the United States District Court for the Northern District of Texas, Fort Worth Division.3

        SO ORDERED on 9th day of July, 2019.



                                                               ___________________________________
                                                               IRMA CARRILLO RAMIREZ
                                                               UNITED STATES MAGISTRATE JUDGE




        3
          Amended Miscellaneous Order No. 6 provides authority to transfer actions brought by pro se litigants to
the proper or more appropriate district or division.

                                                         9
